DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 08/23/2021.

Claims 1-20 are currently pending. Claims 1, 2, 9, 10, 15, and 16  have been amended. Claims 1, 9, and 15 are independent Claims. 

Claim Rejections - 35 USC § 103

2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Jain et al. (US 20180253878) in view of Jung (US 20150091934) and further in view of Applicant Admitted Prior Art (AAPA).

	As to Claim 1:
Jain teaches a method of producing a responsive font effect consistent with a font, the method comprising: 

receiving a text input that includes at least one alphanumeric character (in order to produce the lowercase letters, the user would be required to type the desired text of "TURN Here,”; paragraph 0020);

determining, from a font describing a typeface applied to the text input, graphical data describing a glyph of the at least one alphanumeric character (the target text may include an entire segment of text, a single character within a text segment, or any other portion of text … a "glyph" is a graphical element that represents one or more characters within a segment of text … the character "A" is displayed using one glyph for Times New Roman font and another glyph for Calibri font; paragraphs 0027-0030); and

extracting, from the graphical data, a visual element included in the glyph, the visual element including one or more of (1) a color, or (2) an outline of a portion of the glyph (The path extraction module 112 utilizes font definitions, which may be available via font engine 118, for the target text in order to determine the relevant path information … Fonts generally fall into one of several categories, including outline fonts (sometimes called vector fonts) and bitmap fonts. The font definitions for outline fonts include vector outline information (which is comprised of anchor points) for each glyph in the font … When an application requests a particular glyph in an outline font, the font engine 118 accesses vector outline information for that particular glyph and utilizes that information to render a glyph image that is suitable for display at a user interface; paragraphs 0028-0031);

Jain, however, does not specifically teach the following limitations:

Jung teaches generating a responsive font effect that includes the extracted visual element applied to an undefined character for the typeface (paragraph 0031: a controller configured to determine an attribute value of the font effect according to at least one of the characteristic of the character and a characteristic of the display apparatus, to render the font effect based on the determined attribute value, and to apply the rendered font effect to the character; and an outputter configured to output the character to which the font effect is applied; paragraph 0093: the controller 250 may obtain font effect information including information about at least one font effect set in the display apparatus 200. Herein, the font effect information may include the type of the font effect to be applied to the input character. The font effect type may include at least one of a shadow effect, glow effect, bevel effect, emboss effect, color overlay effect, stroke effect, linear gradient effect, pattern effect, etc. ; paragraphs 0102: in a case where the size of the character changes due to expansion or reduction of the display screen according to a user command (for example, pinch operation) in a smart phone, an attribute value of the font effect is determined and applied according to the size of the character in real time, thereby increasing the usability of the user because the size of the font effect is variable and changed according to one or more attributes of the character (e.g., size, thickness, type, etc.). Of course, the font effect can change based on the typography as well (e.g., typefaces, point size, line length, leading, line spacing, tracking, kerning, etc.)); and updating a user interface to display the undefined character with an appearance corresponding to the responsive font effect (paragraph 0032: a controller configured to adjust a property of a font effect that is to be applied to a character in accordance a characteristic of the character to be displayed; and a display configured to display the character applied with the font effect with the adjusted property;  paragraph 0122: The controller 250 may turn a function for adjusting an attribute value of the font effect on or off according to the characteristics of the character input according to the user setting input through the inputter 220. Herein, the user may turn the function of adjusting the attribute value of the font effect on or off according to the character characteristics through a (User Interface) UI or a particular operation (for example, an operation of continuously touching the touch screen for several seconds)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain with Jung because it would have provided an optimized font effect to a character whose size is variable by applying different attribute values of the font effect according to at least one of characteristics of the character and characteristics of the display apparatus.



AAPA teaches the undefined character comprises one or more of: an underline, a strikethrough, a bullet point, or a list dot (a font is used to provide a font effect that is applied to text in the digital document, such as an underline effect, a strikethrough effect, a bullet point effect, or a list dot effect; paragraph 0003).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine AAPA with Jain as modified by Jung because it would have allowed a user to efficiently apply the selected typeface to the digital document, based on a font that is indicated by the user.

As to Claim 2:
The combination of Jain with Jung teaches receiving an additional text input that includes a modification of the text input (Jain: paragraph 0034); determining an additional glyph of an additional alphanumeric character associated with the modification of the text input; extracting, from additional graphical data describing the additional glyph, an additional visual element included in the additional glyph (Jain: 0002, 0057, 0058, and 0102); modifying the responsive font effect, wherein the modified responsive font effect includes the extracted additional visual element (Jung: paragraphs 0016-0018, 0027-0029, and 0112); and updating the user interface to display the modified responsive font effect concurrent with the text input and the additional text input (Jung: paragraphs 0032, 0070, and 0107).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain with Jung because it would have provided an optimized font effect to a character whose size is variable by applying different attribute values of the font effect according to at least one of characteristics of the character and characteristics of the display apparatus.
As to Claim 3:
Jain does not specifically teach, Jung teaches updating the user interface to display an additional responsive font effect that includes an additional extracted visual element; receiving, via the user interface, a selection indicating the responsive font effect or the additional responsive font effect (paragraphs 0016-0018, 0027-0029, and 0112); and updating, responsive to receiving the selection, the user interface to display the indicated one of the responsive font effect or the additional responsive font effect concurrent with the text input (paragraphs 0032, 0070, and 0107).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain with Jung because it would have provided an optimized font effect to a character whose size is variable by applying different attribute values of the font effect according to at least one of characteristics of the character and characteristics of the display apparatus.
As to Claim 4:
The combination of Jain with Jung teaches the font describing the typeface is a vector font (Jain: Fonts generally fall into one of several categories, including outline fonts (sometimes called vector fonts); paragraphs 0028-0030), the visual element includes multiple colors, and the responsive font effect includes a combination of the multiple colors (Jung: the controller 130 may determine at least one of a thickness, position, and color of the font effect according to the size of the input character…the controller 130 may determine at least one of a thickness, position, and color of the font effect according to the thickness of the input character; paragraphs  0062-0064).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jain with Jung because it would have provided an optimized font effect to a character whose size is variable by applying different attribute values of the font effect according to at least one of characteristics of the character and characteristics of the display apparatus.

As to Claim 6:
 Jain teaches receiving, via the user interface, a selection of the portion of the glyph (the target text may include an entire segment of text, a single character within a text segment, or any other portion of text, such as a glyph or combination of glyphs; paragraphs 0027-0030), wherein the outline of the portion of the glyph includes the selected portion (any modification to an item of text art (e.g., if any glyph in an item of text art is modified, the cache associated with the entire item of text art is invalidated) and/or based on a modification of a particular glyph (e.g., if a glyph in an item of text art is modified, the cache associated with that particular glyph is invalidated, but the cache associated with the remaining glyphs in the text art remains valid); paragraphs 0057-0059).

As to Claims 9-12:
Refer to the discussion of Claims 1-4 above, respectively, for rejections. Claims 9-12 are the same as Claims 1- 4, except Claims 9-12 are medium Claims and Claims 1-4 are method Claims.

As to Claims 15-18 and 20:
Refer to the discussion of Claims 1-4 and 6 above, respectively, for rejections. Claims 15-18 and 20 are the same as Claims 1-4 and 6, except Claims15-18 and 20 are system Claims and Claims 1-4 are method Claims.

b.	Claims 5, 7, 8, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180253878) in view of Jung (US 20150091934) and Applicant Admitted Prior Art (AAPA) and further in view of Mitchell (US 20130124962).



As to Claim 5:
The combination of Jain, Jung, and AAPA does not teach, Mitchell teaches updating the user interface to display the multiple colors; and receiving, via the user interface, a selection of one or more of the multiple colors, wherein the responsive font effect includes the selected one or more of the multiple colors (paragraph 0022: text in document 115 is set to a number of font formats to illustrate various examples of visually distinct text formatting… a distinctive foreground refers to text in a distinct color or gray value (collectively, "color"), pattern, combination of color and pattern, or the like. A distinctive background refers the background of text (e.g., the space behind the text) in a distinct color, pattern, combination of color and pattern, or the like; paragraph 0033: text with two or more font formats (e.g., character-level, paragraph-level, page-level, and regional-level font formats) may be shown differently from the above-described examples. For example, text may be shown in a distinctive foreground, background, or both, having two or more colors, patterns, or combination of colors and patterns ).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Mitchell with Jain as modified by Jung and AAPA because it  would have provided the enhanced techniques for visually distinct text formatting.
As to Claim 7:
The combination of Jain, Jung, AAPA, and Mitchell teaches generating a linear element based on the outline (Jain: paragraphs 0020, 0021, and 0028-0030); determining a (Mitchell: paragraphs 0018-0020).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Mitchell with Jain as modified by Jung and AAPA because it  would have provided the enhanced techniques for visually distinct text formatting.
As to Claim 8:
The combination of Jain, Jung, AAPA, and Mitchell teaches determining a character length associated with the at least one alphanumeric character (Mitchell: paragraphs 0018-0020); generating a lateral combination of the outline, the lateral combination including multiple lateral instances of the outline (Jain: paragraphs 0020, 0021, 0025, and 0028); and modifying the lateral combination to have an effect length based on the character length (Mitchell: paragraphs 0018-0020).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Mitchell with Jain as modified by Jung and AAPA because it  would have provided the enhanced techniques for visually distinct text formatting.

As to Claim 13 and 14:
Refer to the discussion of Claims 5 and 8 above, respectively, for rejections.

As to Claim 19:
Refer to the discussion of Claim 5 above for rejection. 

Response to Arguments


3.	Applicant's arguments filed 08/23/2021 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion


4.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




	Contact information


6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176